Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 16/399,736 filed on 10/17/2022.  Claim(s) 1 and 6-19 is/are pending and have been examined.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6-19 have been considered but are moot in view of the new ground(s) of rejection.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6-7, 9-11, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Begen et al. (US 9,338,209) in view of Athsani et al. (US 2009/0148124).
Consider claim 1, Begen teaches a system for providing a streaming client with a streaming presentation of an event, the streaming presentation having been obtained by dynamically switching between a plurality of media streams which represent different recordings of the event (Fig.1, Col 2: lines 26-27 teaches a communication system 10 that may include a plurality of servers 12a-b, media storage 14, network 16, etc. Col 2: lines 29-32 teaches HTTP based Adaptive Streaming, HAS, clients 18a-c. Col 2: lines 32-37 teaches transcoder may take a single encoded source and transcode it into multiple representations, e.g., bitrates and resolutions, or a “Primary” encoder that takes an original non-encoded video source and directly produces multiple representations. Col 2: lines 40-41 teaches servers 12a-b can be configured to deliver requested content to HAS clients 18a-c. Col 2: lines 47-49 teaches media storage 14 may be part of any Web server, logically connected to one of servers 12a-b, suitable accessed using network 16. Col 3: lines 22-29 teaches adaptive streaming where the same content is available for streaming at a number of different rates. Video can be divided into chunks of one or more GOPs. HAS clients can access chunks stored on servers, Col 3: lines 33-40 teaches HAS clients can either upshift to a higher encoding rate to obtain better quality, or downshift, or stay at the same rate. Col 3: lines 44-59 teaches HAS clients would fetch content from a network server in segments. Each segment/chunk can contain a portion of a program. For each portion of the program, there are different segments available with higher and with lower encoding rates. HAS clients can adapt to changing conditions by selecting higher or lower encoding rates for each segment requested), and the system comprising: 
-	an input for obtaining source data from a plurality of devices, the source data being constituted by content data and/or metadata of concurrent portions of the plurality of media streams, the concurrent portions representing concurrent time periods of the event, each media stream comprising multiple consecutive portions (Col 2: lines 32-37 teaches transcoder may take a single encoded source and transcode it into multiple representations, e.g., bitrates and resolutions, or a “Primary” encoder that takes an original non-encoded video source and directly produces multiple representations. Col 3: lines 44-59 teaches each segment/chunk can contain a portion of a program. For each portion of the program, there are different segments available with higher and with lower encoding rates. Col 2: lines 56-65 teaches use of an additional metadata track to carry a collection of metadata that relates to multiple media segment representations, e.g., video streams. Metadata track is to be provided separate from the manifest file. Fig.1, Col 2: lines 26-31 teaches communication system having, servers 12a-b, media storage 14, intermediate nodes 15a-b, network 16, transcoder 17, and clients 18a-c. Fig.2, Col 8: lines 36-42 teaches Encapsulator 50 may be provisioned with a transcoder, provided in a Web server, provided in any suitable cache, or provided in any other suitable network element in the network. Encapsulator 50 may receive any suitable input from an upstream or downstream resource);
-	a processing subsystem (Encapsulator 50-Fig.2; Fig.1, Col 2: lines 26-31 teaches communication system having, servers 12a-b, media storage 14, intermediate nodes 15a-b, network 16, transcoder 17, and clients 18a-c. Fig.2, Col 8: lines 36-42 teaches Encapsulator 50 may be provisioned with a transcoder, provided in a Web server, provided in any suitable cache, or provided in any other suitable network element in the network) configured to, for each of the consecutive portions: 
i) a content quality score to each one of the concurrent portions, thereby establishing a plurality of content quality scores (Col 4: lines 42-55 teaches using a metadata track, where encapsulator includes an instance of metadata collection 35 that is associated with a number of video streams. Metadata collection 35 may include quality information that may be associated with any appropriate characteristic that could be of interest to a given client. Col 4: lines 59-64 teaches a set of quality information 45, which could include any suitable information, as discussed herein, provided as an input to encapsulator 50. Col 7: lines 28-30 teaches in certain cases, encapsulator could perform processing operations in order to produce this quality information itself. Col 7: lines 22-24 teaches in 404, enhanced client identifies that quality information can be accessed through the metadata track. Col 7: lines 35-52 teaches client utilizing quality information from metadata track to decide on what segments to consume);
ii) generate selection data for enabling the streaming client to select, from a manifest, one of the plurality of devices which provides access to a selected one of the concurrent portions of a respective media stream, the selected portion having been selected based on a comparison of the plurality of content quality scores, wherein the selection data comprises at least part of the plurality of content quality scores (Col 3: lines 44-59 teaches HAS clients would fetch content from a network server in segments. Each segment/chunk can contain a portion of a program. For each portion of the program, there are different segments available with higher and with lower encoding rates. HAS clients can adapt to changing conditions by selecting higher or lower encoding rates for each segment requested. Col 3: line 63 - Col 4: line 14 teaches a manifest file, where when a session starts, a client fetches a file called the manifest or equivalent MPD. MPD describes which representations, segments, and sub-segments are available from a given server or cache. Certain information regarding representations, e.g. resolution, bitrate, codec, relative quality ranking, etc., and segments can exist in the manifest file. Fig.4, Col 7: lines 3-14 teaches client consume/access a manifest file at 402. Manifest can include an enumeration of an adaptation set of video profiles, e.g., video streams, available for the client, as well as identify a particular metadata track associated with a particular video stream. Col 7: lines 22-24 teaches in 404, enhanced client identifies that quality information can be accessed through the metadata track. Col 7: lines 35-52 teaches client utilizing quality information from metadata track to decide on what segments to consume);
iii) format said at least part of the plurality of content quality scores as a metadata stream (Col 2: lines 56-65 teaches use of an additional metadata track to carry a collection of metadata that relates to multiple media segment representations, e.g., video streams. Metadata track is to be provided separate from the manifest file. Col 4: lines 59-64 teaches set of quality information is provisioned in the actual metadata track. Col 7: lines 22-24 teaches in 404, enhanced client identifies that quality information can be accessed through the metadata track); and
iv) include address information in the manifest for enabling the streaming client to access the metadata stream and for enabling the streaming client to access the plurality of devices (Col 3: line 63 - Col 4: line 14 teaches a manifest file, where when a session starts, a client fetches a file called the manifest or equivalent MPD. MPD describes which representations, segments, and sub-segments are available from a given server or cache. Certain information regarding representations, e.g. resolution, bitrate, codec, relative quality ranking, etc., and segments, e.g., duration, addressing scheme, can exist in the manifest file. Fig.4, Col 7: lines 3-14 teaches client consume/access a manifest file at 402. Manifest can include an enumeration of an adaptation set of video profiles, e.g., video streams, available for the client, as well as identify a particular metadata track associated with a particular video stream. Col 10: lines 42-45 teaches MPD can be used to describe segment information, e.g., timing, URL, media characteristics, etc.); and
-	a client interface for providing the manifest and the metadata stream to the streaming client (Figs.1, 2; Col 3: line 63 - Col 4: line 14 teaches a manifest file, where when a session starts, a client fetches a file called the manifest or equivalent MPD. MPD describes which representations, segments, and sub-segments are available from a given server or cache. Col 4: lines 64-66 teaches once client beings watching a particular video, it can also being receiving this particular metadata. Fig.4, Col 7: lines 3-14 teaches client consume/access a manifest file at 402. Manifest can include an enumeration of an adaptation set of video profiles, e.g., video streams, available for the client, as well as identify a particular metadata track associated with a particular video stream. Col 7: lines 22-24 teaches in 404, enhanced client identifies that quality information can be accessed through the metadata track. Col 7: lines 35-52 teaches client utilizing quality information from metadata track to decide on what segments to consume). 
Begen does not explicitly teach the plurality of media streams being accessible from a respective plurality of recording devices recording the event;
plurality of devices is a plurality of recording devices;
a processing subsystem configured to: i) apply at least one content quality assessment function to the source data for assigning a content quality score to each one of the concurrent portions, thereby establishing a plurality of content quality scores for the respective plurality of recording devices.
In an analogous art, Athsani teaches a plurality of media streams being accessible from a respective plurality of recording devices recording the event; plurality of devices is a plurality of recording devices; a processing subsystem configured to: i) apply at least one content quality assessment function to the source data for assigning a content quality score to each one of the concurrent portions, thereby establishing a plurality of content quality scores for the respective plurality of recording devices (Paragraph 0065 teaches Generating user, GU, capturing and broadcasting multimedia content for a specific event, going live and recording. Fig.3b, Paragraph 0097 teaches a plurality of capturing devices 200 that are either ready to capture the event/topic or are already capturing the event/topic and transmitting. Paragraph 0119 teaches invention uses ranking algorithms to rank multimedia stream based on interactions and factors of the consuming user, CU. Consuming users, CU, and Generating users, GU, exist in a dynamic network of social relations and Network feedback loop interactions that alter the ranking of CUs and Gus relative to each other and globally in relation to the current Network state and configuration. Paragraph 0123 teaches aggregating indicators and generating a dynamic network Quality Score, QS, defining the reputation and value of multimedia streams on the network. QS value of the multimedia stream is calculated and ranked. Paragraph 0124 teaches QS values of users and multimedia streams are directly related to the popularity and reputation, relationship and status of the users and the multimedia streams. Plurality of users may be recording the same event, where the concurrent streams of multimedia may be assigned a quality score. Quality score assigned to content may establish the score/ranking of the generating user/capture device. In that the respective recording devices may each have an associated corresponding quality score that is assigned to their respective content. Additionally, since quality score of users and multimedia streams are directly related, as taught in, but not limited to [0124], scoring of the content and/or user directly affects one another, thus establishing the QS value of the generating user/recording device).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Begen to include a plurality of media streams being accessible from a respective plurality of recording devices recording the event; plurality of devices is a plurality of recording devices; a processing subsystem configured to: i) apply at least one content quality assessment function to the source data for assigning a content quality score to each one of the concurrent portions, thereby establishing a plurality of content quality scores for the respective plurality of recording devices, as taught by Athsani, for the advantage of allowing the system to manage, process, and ascertain various attributes/properties of content, so as to better cater to the needs of user(s).

Consider claim 16, Begen teach a method for providing a streaming client with a streaming presentation of an event, the streaming presentation having been obtained by dynamically switching between a plurality of media streams which represent different recordings of the event (Fig.1, Col 2: lines 26-27 teaches a communication system 10 that may include a plurality of servers 12a-b, media storage 14, network 16, etc. Col 2: lines 29-32 teaches HTTP based Adaptive Streaming, HAS, clients 18a-c. Col 2: lines 32-37 teaches transcoder may take a single encoded source and transcode it into multiple representations, e.g., bitrates and resolutions, or a “Primary” encoder that takes an original non-encoded video source and directly produces multiple representations. Col 2: lines 40-41 teaches servers 12a-b can be configured to deliver requested content to HAS clients 18a-c. Col 2: lines 47-49 teaches media storage 14 may be part of any Web server, logically connected to one of servers 12a-b, suitable accessed using network 16. Col 3: lines 22-29 teaches adaptive streaming where the same content is available for streaming at a number of different rates. Video can be divided into chunks of one or more GOPs. HAS clients can access chunks stored on servers, Col 3: lines 33-40 teaches HAS clients can either upshift to a higher encoding rate to obtain better quality, or downshift, or stay at the same rate. Col 3: lines 44-59 teaches HAS clients would fetch content from a network server in segments. Each segment/chunk can contain a portion of a program. For each portion of the program, there are different segments available with higher and with lower encoding rates. HAS clients can adapt to changing conditions by selecting higher or lower encoding rates for each segment requested), and the method comprising: 
-	obtaining source data from a plurality of devices, the source data being constituted by content data and/or metadata of concurrent portions of the plurality of media streams, the concurrent portions representing concurrent time periods of the event, each media stream comprising multiple consecutive portions (Col 2: lines 32-37 teaches transcoder may take a single encoded source and transcode it into multiple representations, e.g., bitrates and resolutions, or a “Primary” encoder that takes an original non-encoded video source and directly produces multiple representations. Col 3: lines 44-59 teaches each segment/chunk can contain a portion of a program. For each portion of the program, there are different segments available with higher and with lower encoding rates. Col 2: lines 56-65 teaches use of an additional metadata track to carry a collection of metadata that relates to multiple media segment representations, e.g., video streams. Metadata track is to be provided separate from the manifest file. Fig.1, Col 2: lines 26-31 teaches communication system having, servers 12a-b, media storage 14, intermediate nodes 15a-b, network 16, transcoder 17, and clients 18a-c. Fig.2, Col 8: lines 36-42 teaches Encapsulator 50 may be provisioned with a transcoder, provided in a Web server, provided in any suitable cache, or provided in any other suitable network element in the network. Encapsulator 50 may receive any suitable input from an upstream or downstream resource);
-	a content quality score to each one of the concurrent portions, thereby establishing a plurality of content quality scores (Col 4: lines 42-55 teaches using a metadata track, where encapsulator includes an instance of metadata collection 35 that is associated with a number of video streams. Metadata collection 35 may include quality information that may be associated with any appropriate characteristic that could be of interest to a given client. Col 4: lines 59-64 teaches a set of quality information 45, which could include any suitable information, as discussed herein, provided as an input to encapsulator 50. Col 7: lines 28-30 teaches in certain cases, encapsulator could perform processing operations in order to produce this quality information itself. Col 7: lines 22-24 teaches in 404, enhanced client identifies that quality information can be accessed through the metadata track. Col 7: lines 35-52 teaches client utilizing quality information from metadata track to decide on what segments to consume);
-	generating selection data for enabling the streaming client to select, from a manifest, one of the plurality of devices which provides access to a selected one of the concurrent portions of a respective media stream, the selected portion having been selected based on a comparison of the plurality of content quality scores, wherein the selection data comprises at least part of the plurality of content quality scores (Col 3: lines 44-59 teaches HAS clients would fetch content from a network server in segments. Each segment/chunk can contain a portion of a program. For each portion of the program, there are different segments available with higher and with lower encoding rates. HAS clients can adapt to changing conditions by selecting higher or lower encoding rates for each segment requested. Col 3: line 63 - Col 4: line 14 teaches a manifest file, where when a session starts, a client fetches a file called the manifest or equivalent MPD. MPD describes which representations, segments, and sub-segments are available from a given server or cache. Certain information regarding representations, e.g. resolution, bitrate, codec, relative quality ranking, etc., and segments can exist in the manifest file. Fig.4, Col 7: lines 3-14 teaches client consume/access a manifest file at 402. Manifest can include an enumeration of an adaptation set of video profiles, e.g., video streams, available for the client, as well as identify a particular metadata track associated with a particular video stream. Col 7: lines 22-24 teaches in 404, enhanced client identifies that quality information can be accessed through the metadata track. Col 7: lines 35-52 teaches client utilizing quality information from metadata track to decide on what segments to consume);
-	formatting said at least part of the plurality of content quality scores as a metadata stream (Col 2: lines 56-65 teaches use of an additional metadata track to carry a collection of metadata that relates to multiple media segment representations, e.g., video streams. Metadata track is to be provided separate from the manifest file. Col 4: lines 59-64 teaches set of quality information is provisioned in the actual metadata track. Col 7: lines 22-24 teaches in 404, enhanced client identifies that quality information can be accessed through the metadata track); and
-	including address information in the manifest for enabling the streaming client to access the metadata stream and for enabling the streaming client to access the plurality of devices (Col 3: line 63 - Col 4: line 14 teaches a manifest file, where when a session starts, a client fetches a file called the manifest or equivalent MPD. MPD describes which representations, segments, and sub-segments are available from a given server or cache. Certain information regarding representations, e.g. resolution, bitrate, codec, relative quality ranking, etc., and segments, e.g., duration, addressing scheme, can exist in the manifest file. Fig.4, Col 7: lines 3-14 teaches client consume/access a manifest file at 402. Manifest can include an enumeration of an adaptation set of video profiles, e.g., video streams, available for the client, as well as identify a particular metadata track associated with a particular video stream. Col 10: lines 42-45 teaches MPD can be used to describe segment information, e.g., timing, URL, media characteristics, etc.); and
-	providing the manifest and the metadata stream to the streaming client (Figs.1, 2; Col 3: line 63 - Col 4: line 14 teaches a manifest file, where when a session starts, a client fetches a file called the manifest or equivalent MPD. MPD describes which representations, segments, and sub-segments are available from a given server or cache. Col 4: lines 64-66 teaches once client beings watching a particular video, it can also being receiving this particular metadata. Fig.4, Col 7: lines 3-14 teaches client consume/access a manifest file at 402. Manifest can include an enumeration of an adaptation set of video profiles, e.g., video streams, available for the client, as well as identify a particular metadata track associated with a particular video stream. Col 7: lines 22-24 teaches in 404, enhanced client identifies that quality information can be accessed through the metadata track. Col 7: lines 35-52 teaches client utilizing quality information from metadata track to decide on what segments to consume). 
Begen does not explicitly teach the plurality of media streams being accessible from a respective plurality of recording devices recording the event;
plurality of devices is a plurality of recording devices;
- 	applying at least one content quality assessment function to the source data for assigning a content quality score to each one of the concurrent portions, thereby establishing a plurality of content quality scores.
In an analogous art, Athsani teaches a plurality of media streams being accessible from a respective plurality of recording devices recording the event; plurality of devices is a plurality of recording devices; - applying at least one content quality assessment function to the source data for assigning a content quality score to each one of the concurrent portions, thereby establishing a plurality of content quality scores (Paragraph 0065 teaches Generating user, GU, capturing and broadcasting multimedia content for a specific event, going live and recording. Fig.3b, Paragraph 0097 teaches a plurality of capturing devices 200 that are either ready to capture the event/topic or are already capturing the event/topic and transmitting. Paragraph 0119 teaches invention uses ranking algorithms to rank multimedia stream based on interactions and factors of the consuming user, CU. Consuming users, CU, and Generating users, GU, exist in a dynamic network of social relations and Network feedback loop interactions that alter the ranking of CUs and Gus relative to each other and globally in relation to the current Network state and configuration. Paragraph 0123 teaches aggregating indicators and generating a dynamic network Quality Score, QS, defining the reputation and value of multimedia streams on the network. QS value of the multimedia stream is calculated and ranked. Paragraph 0124 teaches QS values of users and multimedia streams are directly related to the popularity and reputation, relationship and status of the users and the multimedia streams. Plurality of users may be recording the same event, where the concurrent streams of multimedia may be assigned a quality score. Quality score assigned to content may establish the score/ranking of the generating user/capture device. In that the respective recording devices may each have an associated corresponding quality score that is assigned to their respective content. Additionally, since quality score of users and multimedia streams are directly related, as taught in, but not limited to [0124], scoring of the content and/or user directly affects one another, thus establishing the QS value of the generating user/recording device).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Begen to include a plurality of media streams being accessible from a respective plurality of recording devices recording the event; plurality of devices is a plurality of recording devices; - applying at least one content quality assessment function to the source data for assigning a content quality score to each one of the concurrent portions, thereby establishing a plurality of content quality scores, as taught by Athsani, for the advantage of allowing the system to manage, process, and ascertain various attributes/properties of content, so as to better cater to the needs of user(s).

Consider claim 6, Begen and Athsani teach wherein the selection data further comprises association information for enabling the streaming client to associate said content quality scores with the plurality of stream recording devices (Begen - Col 3: lines 33-40 teaches HAS clients can either upshift to a higher encoding rate to obtain better quality, or downshift, or stay at the same rate. Col 3: lines 44-59 teaches HAS clients would fetch content from a network server in segments. Each segment/chunk can contain a portion of a program. For each portion of the program, there are different segments available with higher and with lower encoding rates. HAS clients can adapt to changing conditions by selecting higher or lower encoding rates for each segment requested. Col 3: line 63 - Col 4: line 14 teaches a manifest file, where when a session starts, a client fetches a file called the manifest or equivalent MPD. MPD describes which representations, segments, and sub-segments are available from a given server or cache. Certain information regarding representations, e.g. resolution, bitrate, codec, relative quality ranking, etc., and segments can exist in the manifest file; Athsani - Paragraph 0065 teaches Generating user, GU, capturing and broadcasting multimedia content for a specific event, going live and recording. Fig.3b, Paragraph 0097 teaches a plurality of capturing devices 200 that are either ready to capture the event/topic or are already capturing the event/topic and transmitting. Paragraph 0119 teaches invention uses ranking algorithms to rank multimedia stream based on interactions and factors of the consuming user, CU. Consuming users, CU, and Generating users, GU, exist in a dynamic network of social relations and Network feedback loop interactions that alter the ranking of CUs and Gus relative to each other and globally in relation to the current Network state and configuration. Paragraph 0123 teaches aggregating indicators and generating a dynamic network Quality Score, QS, defining the reputation and value of multimedia streams on the network. QS value of the multimedia stream is calculated and ranked. Paragraph 0124 teaches QS values of users and multimedia streams are directly related to the popularity and reputation, relationship and status of the users and the multimedia streams. Plurality of users may be recording the same event, where the concurrent streams of multimedia may be assigned a quality score. Quality score assigned to content may establish the score/ranking of the generating user/capture device. In that the respective recording devices may each have an associated corresponding quality score that is assigned to their respective content. Additionally, since quality score of users and multimedia streams are directly related, as taught in, but not limited to [0124], scoring of the content and/or user directly affects one another, thus establishing the QS value of the generating user/recording device).

Consider claims 7 and 18, Begen and Athsani teach wherein the processing subsystem (Begen - Encapsulator 50-Fig.2; Fig.1, Col 2: lines 26-31 teaches communication system having, servers 12a-b, media storage 14, intermediate nodes 15a-b, network 16, transcoder 17, and clients 18a-c. Fig.2, Col 8: lines 36-42 teaches Encapsulator 50 may be provisioned with a transcoder, provided in a Web server, provided in any suitable cache, or provided in any other suitable network element in the network) is configured for generating the manifest for the streaming client, the manifest comprising a playlist identifying different portions of the plurality of media streams for being consecutively accessed from respective ones of the plurality of recording devices, at least one of the different portions having been selected based on the selection data (Begen - Col 3: lines 44-59 teaches HAS clients would fetch content from a network server in segments. Each segment/chunk can contain a portion of a program. For each portion of the program, there are different segments available with higher and with lower encoding rates. HAS clients can adapt to changing conditions by selecting higher or lower encoding rates for each segment requested. Col 3: line 63 - Col 4: line 14 teaches a manifest file, where when a session starts, a client fetches a file called the manifest or equivalent MPD. MPD describes which representations, segments, and sub-segments are available from a given server or cache. Certain information regarding representations, e.g. resolution, bitrate, codec, relative quality ranking, etc., and segments can exist in the manifest file. Fig.4, Col 7: lines 3-14 teaches client consume/access a manifest file at 402. Manifest can include an enumeration of an adaptation set of video profiles, e.g., video streams, available for the client, as well as identify a particular metadata track associated with a particular video stream. Col 7: lines 22-24 teaches in 404, enhanced client identifies that quality information can be accessed through the metadata track. Col 7: lines 35-52 teaches client utilizing quality information from metadata track to decide on what segments to consume. Fig.2, Col 12: lines 4-6 teaches encapsulator used to generate the manifest file and generating the metadata track).

Consider claims 9 and 19, Begen and Athsani teach wherein the processing subsystem is configured for, when generating the selection data, maintaining a previous selection of one of the plurality of media streams when:
- a difference in content quality score between a concurrent portion of said previous media stream and the selected portion is below a quality threshold (Begen - Col 3: lines 33-40 teaches HAS clients can either upshift to a higher encoding rate to obtain better quality, or downshift, or stay at the same rate. Col 3: lines 44-59 teaches HAS clients would fetch content from a network server in segments. Each segment/chunk can contain a portion of a program. For each portion of the program, there are different segments available with higher and with lower encoding rates. HAS clients can adapt to changing conditions by selecting higher or lower encoding rates for each segment requested. Col 3: line 63 - Col 4: line 14 teaches a manifest file, where when a session starts, a client fetches a file called the manifest or equivalent MPD. MPD describes which representations, segments, and sub-segments are available from a given server or cache. Certain information regarding representations, e.g. resolution, bitrate, codec, relative quality ranking, etc., and segments can exist in the manifest file. Fig.4, Col 7: lines 3-14 teaches client consume/access a manifest file at 402. Manifest can include an enumeration of an adaptation set of video profiles, e.g., video streams, available for the client, as well as identify a particular metadata track associated with a particular video stream. Col 7: lines 22-24 teaches in 404, enhanced client identifies that quality information can be accessed through the metadata track. Col 7: lines 35-52 teaches client utilizing quality information from metadata track to decide on what segments to consume); or 
- a length of the concurrent portion is below a length threshold. 

Consider claim 10, Begen and Athsani teach wherein the plurality of media streams comprises one or more segmented media streams, and wherein the concurrent portions are constituted at least in part by concurrent segments of the one or more segmented media streams (Begen - Col 2: lines 29-32 teaches HTTP based Adaptive Streaming, HAS, clients 18a-c. Col 2: lines 32-37 teaches transcoder may take a single encoded source and transcode it into multiple representations, e.g., bitrates and resolutions, or a “Primary” encoder that takes an original non-encoded video source and directly produces multiple representations. Col 2: lines 32-37 teaches transcoder may take a single encoded source and transcode it into multiple representations, e.g., bitrates and resolutions, or a “Primary” encoder that takes an original non-encoded video source and directly produces multiple representations. Col 3: lines 44-59 teaches each segment/chunk can contain a portion of a program. For each portion of the program, there are different segments available with higher and with lower encoding rates).

Consider claim 11, Begen and Athsani teach configured for acting as a proxy between the streaming client and the plurality of recording devices by: i) receiving the concurrent portions of the plurality of media streams from the plurality of recording devices; and ii) delivering the selected portion to the streaming client (Begen - Encapsulator 50-Fig.2; Fig.1, Col 2: lines 26-31 teaches communication system having, servers 12a-b, media storage 14, intermediate nodes 15a-b, network 16, transcoder 17, and clients 18a-c. Fig.2, Col 8: lines 36-42 teaches Encapsulator 50 may be provisioned with a transcoder, provided in a Web server, provided in any suitable cache, or provided in any other suitable network element in the network. From Figs.1&2, we can see intermediate nodes 15a-b of the network that serve as intermediaries between servers 12a-b to clients, and intermediaries between clients. So data/content retrieved are provided through intermediate nodes 15a-b; Athsani - Paragraph 0065 teaches Generating user, GU, capturing and broadcasting multimedia content for a specific event, going live and recording. Fig.3b, Paragraph 0097 teaches a plurality of capturing devices 200 that are either ready to capture the event/topic or are already capturing the event/topic and transmitting). 

Consider claim 13, Begen and Athsani teach wherein the selected portion is selected based on the selected portion having a highest content quality score amongst the concurrent portions (Begen - Col 3: lines 33-40 teaches HAS clients can either upshift to a higher encoding rate to obtain better quality, or downshift, or stay at the same rate. Col 3: lines 44-59 teaches for each portion of the program, there are different segments available with higher and with lower encoding rates. HAS clients can adapt to changing conditions by selecting higher or lower encoding rates for each segment requested. In scenario, where client has maximum available bandwidth, allowing for maximum quality, the representation within the maximum quality is selected. Thus, selected portion would have the highest quality score among all other representations).

Consider claim 14, Begen and Athsani teach a streaming client for use with the system according to claim 1 for obtaining a streaming presentation of an event by the streaming client dynamically switching between a plurality of media streams which represent different recordings of the event, the plurality of media streams being accessible from a respective plurality of recording devices recording the event (Begen - Fig.1, Col 2: lines 26-27 teaches a communication system 10 that may include a plurality of servers 12a-b, media storage 14, network 16, etc. Col 2: lines 29-32 teaches HTTP based Adaptive Streaming, HAS, clients 18a-c. Col 2: lines 32-37 teaches transcoder may take a single encoded source and transcode it into multiple representations, e.g., bitrates and resolutions, or a “Primary” encoder that takes an original non-encoded video source and directly produces multiple representations. Col 2: lines 40-41 teaches servers 12a-b can be configured to deliver requested content to HAS clients 18a-c. Col 2: lines 47-49 teaches media storage 14 may be part of any Web server, logically connected to one of servers 12a-b, suitable accessed using network 16. Col 3: lines 22-29 teaches adaptive streaming where the same content is available for streaming at a number of different rates. Video can be divided into chunks of one or more GOPs. HAS clients can access chunks stored on servers, Col 3: lines 33-40 teaches HAS clients can either upshift to a higher encoding rate to obtain better quality, or downshift, or stay at the same rate. Col 3: lines 44-59 teaches HAS clients would fetch content from a network server in segments. Each segment/chunk can contain a portion of a program. For each portion of the program, there are different segments available with higher and with lower encoding rates. HAS clients can adapt to changing conditions by selecting higher or lower encoding rates for each segment requested. Athsani - Paragraph 0065 teaches Generating user, GU, capturing and broadcasting multimedia content for a specific event, going live and recording. Fig.3b, Paragraph 0097 teaches a plurality of capturing devices 200 that are either ready to capture the event/topic or are already capturing the event/topic and transmitting. Paragraph 0100 teaches Consumer User, CU can select different streams to load from different Generating Users, GU), wherein the streaming client is configured for obtaining the manifest, the manifest comprising address information for enabling the streaming client to access the metadata stream and the plurality of recording devices recording the event, the streaming client further comprising: - an input for receiving the metadata stream comprising the selection data from the system, wherein the selection data comprises at least part of the plurality of content quality scores (Begen - Col 3: lines 44-59 teaches HAS clients would fetch content from a network server in segments. Each segment/chunk can contain a portion of a program. For each portion of the program, there are different segments available with higher and with lower encoding rates. HAS clients can adapt to changing conditions by selecting higher or lower encoding rates for each segment requested. Col 3: line 63 - Col 4: line 14 teaches a manifest file, where when a session starts, a client fetches a file called the manifest or equivalent MPD. MPD describes which representations, segments, and sub-segments are available from a given server or cache. Certain information regarding representations, e.g. resolution, bitrate, codec, relative quality ranking, etc., and segments can exist in the manifest file. Fig.4, Col 7: lines 3-14 teaches client consume/access a manifest file at 402. Manifest can include an enumeration of an adaptation set of video profiles, e.g., video streams, available for the client, as well as identify a particular metadata track associated with a particular video stream. Col 7: lines 22-24 teaches in 404, enhanced client identifies that quality information can be accessed through the metadata track. Col 7: lines 35-52 teaches client utilizing quality information from metadata track to decide on what segments to consume. Athsani - Paragraph 0065 teaches Generating user, GU, capturing and broadcasting multimedia content for a specific event, going live and recording. Fig.3b, Paragraph 0097 teaches a plurality of capturing devices 200 that are either ready to capture the event/topic or are already capturing the event/topic and transmitting); and
- a processing subsystem (Begen - Encapsulator 50-Fig.2; Fig.1, Col 2: lines 26-31 teaches communication system having, servers 12a-b, media storage 14, intermediate nodes 15a-b, network 16, transcoder 17, and clients 18a-c. Fig.2, Col 8: lines 36-42 teaches Encapsulator 50 may be provisioned with a transcoder, provided in a Web server, provided in any suitable cache, or provided in any other suitable network element in the network) configured for: 
i) based on the selection data, selecting from the manifest one of the plurality of recording devices which provides access to the selected portion; and ii) accessing the selected portion from said recording device (Begen - Col 3: lines 44-59 teaches HAS clients would fetch content from a network server in segments. Each segment/chunk can contain a portion of a program. For each portion of the program, there are different segments available with higher and with lower encoding rates. HAS clients can adapt to changing conditions by selecting higher or lower encoding rates for each segment requested. Col 3: line 63 - Col 4: line 14 teaches a manifest file, where when a session starts, a client fetches a file called the manifest or equivalent MPD. MPD describes which representations, segments, and sub-segments are available from a given server or cache. Certain information regarding representations, e.g. resolution, bitrate, codec, relative quality ranking, etc., and segments can exist in the manifest file. Fig.4, Col 7: lines 3-14 teaches client consume/access a manifest file at 402. Manifest can include an enumeration of an adaptation set of video profiles, e.g., video streams, available for the client, as well as identify a particular metadata track associated with a particular video stream. Col 7: lines 22-24 teaches in 404, enhanced client identifies that quality information can be accessed through the metadata track. Col 7: lines 35-52 teaches client utilizing quality information from metadata track to decide on what segments to consume. Athsani - Paragraph 0065 teaches Generating user, GU, capturing and broadcasting multimedia content for a specific event, going live and recording. Fig.3b, Paragraph 0097 teaches a plurality of capturing devices 200 that are either ready to capture the event/topic or are already capturing the event/topic and transmitting. Paragraph 0100 teaches Consumer User, CU can select different streams to load from different Generating Users, GU). 

Consider claim 15, Begen and Athsani teach a manifest for a streaming client for obtaining a streaming presentation of an event by the streaming client dynamically switching between a plurality of media streams which represent different recordings of the event, the plurality of media streams being accessible from a respective plurality of recording devices recording the event, the manifest comprising address information for enabling the streaming client to access a metadata stream comprising selection data comprising at least a part of a plurality of content quality scores selection data as generated by the system according to claim 1, and address information for enabling the streaming client to access the plurality of recording devices recording the event (Begen - Col 3: line 63 - Col 4: line 14 teaches a manifest file, where when a session starts, a client fetches a file called the manifest or equivalent MPD. MPD describes which representations, segments, and sub-segments are available from a given server or cache. Certain information regarding representations, e.g. resolution, bitrate, codec, relative quality ranking, etc., and segments, e.g., duration, addressing scheme, can exist in the manifest file. Col 4: lines 59-64 teaches set of quality information is provisioned in the actual metadata track. Fig.4, Col 7: lines 3-14 teaches client consume/access a manifest file at 402. Manifest can include an enumeration of an adaptation set of video profiles, e.g., video streams, available for the client, as well as identify a particular metadata track associated with a particular video stream. Col 7: lines 22-24 teaches in 404, enhanced client identifies that quality information can be accessed through the metadata track. Col 10: lines 42-45 teaches MPD can be used to describe segment information, e.g., timing, URL, media characteristics, etc. Athsani - Paragraph 0065 teaches Generating user, GU, capturing and broadcasting multimedia content for a specific event, going live and recording. Fig.3b, Paragraph 0097 teaches a plurality of capturing devices 200 that are either ready to capture the event/topic or are already capturing the event/topic and transmitting. Paragraph 0100 teaches Consumer User, CU can select different streams to load from different Generating Users, GU).

Consider claim 17, Begen and Athsani teach a computer-readable non-transitory storage medium comprising instructions for causing a processing system to perform the method according to claim 16 (Begen – Col 9: line 47 – Col 10: line 30; Athsani – Paragraph 0016, 0186).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Begen et al. (US 9,338,209), in view of Athsani et al. (US 2009/0148124), and further in view of Bugajski et al. (US 9,479,807).
Consider claim 8, Begen and Athsani teach the processing subsystem (Begen - Encapsulator 50-Fig.2; Fig.1, Col 2: lines 26-31 teaches communication system having, servers 12a-b, media storage 14, intermediate nodes 15a-b, network 16, transcoder 17, and clients 18a-c. Fig.2, Col 8: lines 36-42 teaches Encapsulator 50 may be provisioned with a transcoder, provided in a Web server, provided in any suitable cache, or provided in any other suitable network element in the network), but do not explicitly teach is configured for updating the manifest for a new concurrent portion.
In an analogous art, Bugajski teaches is configured for updating the manifest for a new concurrent portion (Col 1: line 38 – Col 2: line 5).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Begen and Athsani to include is configured for updating the manifest for a new concurrent portion, as further taught by Bugajski, for the advantage of allowing the system to be kept abreast on current information, allowing user(s) to take full advantage of provided content that is available on the system. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Begen et al. (US 9,338,209), in view of Athsani et al. (US 2009/0148124), and further in view of Lipka et al. (US 2009/0319557).
Consider claim 12, Begen and Athsani do not explicitly teach wherein at least one of the plurality of media streams is received in non-segmented form, and wherein the processing subsystem is configured for segmenting said media stream.
In an analogous art, Lipka teaches wherein at least one of a plurality of media streams is received in non-segmented form, and wherein a processing subsystem is configured for segmenting said media stream (Paragraph 0048-0057, 0038-0040).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Begen and Athsani to include wherein at least one of a plurality of media streams is received in non-segmented form, and wherein a processing subsystem is configured for segmenting said media stream, as further taught by Lipka, for the advantage of allowing the system to break down content into manageable quantities, in order for the system to flexibly and adaptively provide suitable portion(s)/version(s) of the content. 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yadid et al. discloses a plurality of devices capturing media items of an event, where captured media items may vary in audio quality, video quality, etc. The system collects video files from recording device(s), analyzing the videos in connection with various metrics or criteria such as video quality. Ranking the media items based on various metrics such as video quality. Video quality may be evaluated via video quality assessment algorithms and techniques in (US 8,612,517).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425